COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                          EL PASO


ISAAC CARDENAS                                     )
                                                   )             No. 08-16-00191-CR
               Appellant,                          )
                                                   )       Appeal from the 207th District Court
vs.                                                )
                                                   )         Court of Comal County, Texas
THE STATE OF TEXAS,                                )
                                                   )              (TC# CR2015-504)
                       State.                      )
                                                   )


                                             ORDER

       The Appellant’s brief in the above styled and numbered cause was due October 30, 2016.
No brief or motion for extension of time to file the brief has been filed with this court.

        It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant desires to prosecute his appeal, whether the appellant has been deprived of effective
assistance of counsel, and to make appropriate findings and recommendations. The trial judge
shall take such measures as may be necessary to assure effective assistance of counsel, which
may include appointment of new counsel. The record of such hearing, including any orders and
findings of the trial judge, shall be certified and forwarded to this office on or before the 4th day
of January, 2017.

       IT IS SO ORDERED this 2nd day of December, 2016.


                                                       PER CURIAM

Before McClure C.J., Rodriguez, and Hughes, JJ.